Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,8-13,16,17,19,20, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guery (US Pub No 2020/002066) (effective filing date Jan 25, 2018 (foreign application also attached).
With respect to claim 1, Guery shows a disposable cap (1) having a receptacle (7) for a container (5), the disposable cap (1) comprising: a top rigid portion connected to cap (1) rigid sidewalk having an outer portion and an inner portion; the inner portion of the rigid sidewalls including a cap (1) coupling structure; a receptacle (7) having receptacle (7) compression sidewalls (15) having an outer portion and inner portion and extending from the top rigid portion of the cap (1) to a bottom portion (11); and a channel (27) formed between the inner portion of the cap (1) rigid sidewalls and the outer portion of the receptacle compression sidewall (15) wherein: the cap (1) coupling structure (threads) is contained in the channel between. the inner portion of the cap (1) rigid sidewalls and the outer portion of the receptacle compression sidewalls (15), the channel (27) is configured as to allow at least a portion (3) of a container  coupling structure to be inserted therein and interact with the cap (1) coupling structure (threads) , and wherein the receptacle (7) is configured to contain an additive (“product”) that can be added to the container for mixing with the contents of the container while the disposable cap (1) is fixed to the container (5). 
With respect to claim 2, Guery shows, wherein the rigid sidewalls of the cap (1) are tubular and the cap (1) coupling structure includes thread (shown in fig. 1) along the inner portion of the rigid sidewalls as to enable the screwing of the container coupling structure (matching threads)  thereon applying pressure  to the compression sidewalls (15) of the receptacle (7).
  	With respect to claim 3, Guery shows additionally comprising: a breachable pre-perforated portion (17) on the bottom of the receptacle (7).
	With respect to claim 4, Guery shows additionally comprising: a plastic insert positioned to define the breachable pre-perforated portion (17) on the bottom of the receptacle (7) and configured to prevent contents from the container from being transferred into the receptacle (7),  

	With respect to claim 5, Guery shows wherein the plastic insert enable controlled dispensing of the additive (“product”) in the receptacle (7) into the contents of the container (5).  
With respect to claim 8, Guery shows wherein a portion (center indent) of the top of the cap (1) is configured to be pressed as to enable the breaching of the receptacle (7) and dispensing of at least a portion of the additive (“product”) into the container.
With respect to claim 9, Guery shows wherein at least a portion of the inner rigid sidewall of the cap (1) include a container coupling structure abutting offset (21) configured to press the sidewalls of the receptacle (7) when the cap (1) coupling structure is engaged with the container coupling structure (threads) over a predetermined level
	With respect to claim 10, Guery shows a disposable cap (1) system having a receptacle (7) containing an additive (“product”) to be dispensed onto contents of a container, the disposable cap (1) system comprising:  a cap (1) having: a top rigid portion connected to cap (1) rigid sidewalls having an outer portion and an inner portion; :the inner portion of the rigid sidewalls including a cap (1) coupling structure; a receptacle (7) having receptacle (7) sidewalls having an outer portion and an inner portion and extending from the top rigid portion of the cap (1) to a bottom portion (11); 
With respect to claim 11, Guery shows wherein the rigid sidewalls of the cap (1) are tubular and the cap (1) coupling structure include thread (shown in fig. 1) along the inner portion of the rigid sides as to enable the screwing of the adaptor (19) coupling structure thereon  
With respect to claim 12, Guery shows additionally comprising :a  breachable reperforated portion on the bottom of the receptacle (7).  
With respect to claim 13, Guery shows additionally comprising: a plastic insert (7) positioned to define the breachable pre-perforated portion (17) on the bottom of receptacle (7) and configured to prevent contents from the container from being transferred into the receptacle (7),  
With respect to claim 14, Guery shows wherein the plastic insert enables controlled dispensing of the additive (“product”) in the receptacle (7) into the contents of the container.  

With respect to claim 16, Guery shows wherein a portion of the top of the cap (1) is configured to be pressed as to enable the breaching of at least a portion of the receptacle (7) and dispensing of at least a portion of the additive (“product”) into the container. 
With respect to claim 17, Guery shows wherein at least a portion of the inner rigid sidewall of the cap (1) include a container coupling structure abutting offset (21) configured to press the sidewalls of the receptacle (7) when the cap (1) coupling structure is engaged with the container coupling structure over a predetermined level

With respect to claim 19, Guery shows disposable can comprising:	
	a top rigid portion connected to cap (1) rigid tubular sidewalls having an outer portion and an inner portion, the Inner portion of the rigid tubular sidewalls including a cap (1) threaded (threads shown) coupling structure: 
a receptacle (7) having receptacle (7) compression sidewalls (15) having an outer portion and an inner portion and extending from the top rigid portion of the cap (1) to a bottom portion (11) having a pre-perforated slit and
a channel formed between the inner portion of the cap (1) rigid tubular sidewalls and the outer portion of the receptacle (7) compression an sidewalls, wherein:
	the cap (1) coupling structure (threads) is contained in the channel between the inner portion of the cap (1) sidewalls and the outer portion of the receptacle (7) compression sidewalls (15),
	the channel is configured as to allow at least a portion of a container
coupling structure to be inserted therein and screw into the cap (1)s coupling threaded structure to apply pressure on the receptacle (7) compression sidewalls (15), and 
	wherein the receptacle (7) is configured to contain an additive (“product”) that can be added to the container for mixing with the contents of the container while the disposable cap (1) is fixed to the container.
With respect to claim 20, Guery shows a plastic insert positioned to define the pre-perforated slit on the bottom of the receptacle (7) and configured to prevent contents from the container from being transferred into the receptacle (7).



Allowable Subject Matter
Claim 18, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736